996 A.2d 479 (2010)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Justin David HOLMES, Respondent.
No. 586 MAL 2009
Supreme Court of Pennsylvania.
June 4, 2010.

ORDER
PER CURIAM.
AND NOW, this 4th day of June 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as rephrased, is:
Whether the claims of ineffective assistance of counsel which are the exclusive subject of this nunc pro tunc direct appeal: (1) are reviewable on direct appeal under Commonwealth v. Bomar, 573 Pa. 426, 826 A.2d 831 (2003); (2) *480 should instead be deferred to collateral review under the general rule in Commonwealth v. Grant, 572 Pa. 48, 813 A.2d 726 (2002) that defendants should wait until the collateral review phase to raise claims of ineffective assistance of counsel; or (3) should instead be deemed reviewable on direct appeal only if accompanied by a specific waiver of the right to pursue a first PCRA petition as of right. See Commonwealth v. Wright, 599 Pa. 270, 961 A.2d 119, 148 n. 22 (2008) ("Prolix collateral claims should not be reviewed on post-verdict motions unless the defendant waives his right to PCRA review...."); see also Commonwealth v. Liston, 602 Pa. 10, 977 A.2d 1089, 1095-1101 (2009) (Castille, C.J., concurring, joined by Saylor, J., & Eakin, J.).